Citation Nr: 0722291	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
as the surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in July 1965.  The appellant in this case is 
the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 determination of the VA Regional 
Office (RO) in Detroit, Michigan, that new and material 
evidence had not been received to reopen a previously denied 
claim for VA benefits as the surviving spouse of the veteran.  

In June 2007, the appellant's representative filed a motion 
to advance this case on the docket, based on the appellant's 
age.  In July 2007, the Board granted the motion, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that she is entitled to recognition as 
the veteran's surviving spouse for purposes of receiving VA 
death pension benefits.  

A review of the claims folder indicates that the appellant's 
claim has been previously considered and denied on numerous 
occasions, both by the RO and the Board.  

For example, in a September 1965 administrative decision, the 
RO concluded that the appellant and the veteran had not 
continuously cohabitated from the date of their marriage to 
the date of his death.  The RO further concluded that the 
appellant was at fault in both the cause and the continuation 
of the separation, particularly in light of the fact that she 
had a child with another man during her separation from the 
veteran.  

Similarly, in a June 1980 decision, the Board denied the 
appellant's claim for VA benefits as the surviving spouse of 
the veteran.  After considering the appellant's assertions, 
as well as the evidence of record, the Board concluded that 
the appellant was at fault in the separation from the 
veteran.  In reaching this decision, the Board noted that in 
filing his original application for pension benefits in July 
1964, the veteran had indicated that he and the appellant 
were separated and that such separation was due to her 
leaving home.  The Board further noted that the appellant had 
had a child, possibly fathered by another man, during her 
separation from the veteran.  The Board noted that although 
the appellant now claimed that her son had been fathered by 
the veteran, there were troubling inconsistencies in her 
statements in this regard.  For example, on her original 
application for death pension in August 1965, the appellant 
indicated that she had had two daughters by the veteran, but 
made no mention of her son, born in August 1964.  In 
addition, the Board noted that in a statement the following 
month, the appellant clearly acknowledged that she had given 
birth to a son by a man other than the veteran.  Based on 
this evidence, the Board found that the appellant was at 
fault in the initial separation from the veteran and remained 
at fault in the continued separation, given the fact that she 
had a son possibly fathered by another man during the 
separation.  The Board concluded that the appellant's conduct 
in this regard indicated that she regarded her relationship 
with the veteran as terminated.  

The appellant thereafter requested reopening of her claim on 
numerous occasions.  In February 1984, April 1986, and July 
1992, the RO denied these claims on the basis that new and 
material evidence had not been received to reopen the claim 
of entitlement to VA benefits as the surviving spouse of the 
veteran.  The appellant did not appeal those determinations; 
thus, they are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 
2002); 38 C.F.R. § 20.1100, 20.1103 (2006).  

The appellant, once again, seeks to reopen her claim for VA 
benefits as the surviving spouse of the veteran.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The submission of new and material evidence, however, is not 
the only basis for readjudicating a final claim.  In Spencer 
v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), the Federal 
Circuit recognized that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally decided 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim.  Cf. Routen v. West, 142 F.3d 
1434, 1141-22 (Fed. Cir. 1998); Kent v. Nicholson, 20 Vet. 
App. 1, 6 (2006).

In this case, as discussed above, the last final decision 
denying the appellant's claim for VA benefits as the 
surviving spouse of the veteran was in July 1992.  Since that 
time, both the United States Court of Appeals for Veterans 
Claims (Court) and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have issued decisions which 
may have an impact on this case.  

First, in Gregory v. Brown, 5 Vet. App. 108 (1993), the Court 
held that neither 38 U.S.C.A. § 101(3) nor 38 C.F.R. 
§ 3.53(a) permitted post-separation conduct in and of itself 
to be a basis for denial of "surviving spouse" status.  The 
Court set forth a two-part test to determine whether a spouse 
can be deemed to have continuously cohabited with a veteran 
even if a separation has occurred.  First, the spouse must be 
free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault is to be determined on the basis of an 
analysis of the conduct at the time of separation.  Id.  The 
Board notes that VA amended section 3.53 in response to the 
Court's decision in Gregory.  

Second, in Alpough v. Nicholson, No. 2006-7304 (Fed. Cir. 
June 18, 2007), the Federal Circuit held that under a proper 
interpretation of 38 C.F.R. § 3.53(b), a separation by mutual 
agreement, without an intent to desert, does not break the 
continuity of cohabitation.  The Federal Circuit indicated 
that in matrimonial law, "desertion" occurs without legal 
justification either in the consent or the wrongful conduct 
of the other party.  Alpough, slip op. at 3.  In other words, 
generally a mutually agreed separation does not constitute 
desertion.  Id.   

Given the that there have been changes to the applicable 
regulation pertinent to this case, the Board finds that a de 
novo readjudication is warranted.  Because the RO has not yet 
considered the appellant's claim on the merits, it would be 
prejudicial to the appellant for the Board to adjudicate the 
claim in the first instance.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

For her information, the appellant is advised subject to 
certain requirements, VA death benefits may be paid to a 
surviving spouse of a veteran.  38 U.S.C.A. § 1102 (West 
2002); 38 C.F.R. § 3.54 (2006).

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2006).

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2006).  

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2006).

In other words, the appellant may not be considered the 
surviving spouse of the veteran for VA purposes unless she 
establishes that their initial separation was due to the 
misconduct of, or procured by, the veteran without fault on 
her part.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.  She may 
also show that the separation was by mutual consent, without 
an intention to desert.  38 C.F.R. § 3.53.  





Accordingly, the case is REMANDED for the following action:

1.  After conducting 
any additional 
development deemed 
necessary, the RO 
should adjudicate 
the appellant's 
claim for VA 
benefits as the 
surviving spouse of 
the veteran on a de 
novo basis.  

2.  If the benefit 
sought on appeal 
remain denied, the 
appellant and her 
representative 
should be furnished 
a supplemental 
statement of the 
case and given the 
opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




